Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of DigitalTown, Inc. (the “Company”), on Form 10-Q for the period ending August 31, 2007 as filed with the Securities and Exchange Commission (the “Report”), I, Richard A. Pomije, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 135)), that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated:October 15, 2007 /s/ Richard A. Pomije Richard A. Pomije Chief Executive Officer and Chief Financial Officer
